Name: Council Decision 2014/49/CFSP of 30Ã January 2014 amending Decision 2011/72/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia
 Type: Decision
 Subject Matter: Africa;  international affairs
 Date Published: 2014-01-31

 31.1.2014 EN Official Journal of the European Union L 28/38 COUNCIL DECISION 2014/49/CFSP of 30 January 2014 amending Decision 2011/72/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 31 January 2011, the Council adopted Decision 2011/72/CFSP (1). (2) The restrictive measures set out in Decision 2011/72/CFSP apply until 31 January 2014. On the basis of a review of that Decision, those restrictive measures should be extended until 31 January 2015. (3) The entries for 45 persons set out in the Annex to Decision 2011/72/CFSP should be replaced and new statements of reasons should be provided with regard to their designation. (4) Decision 2011/72/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/72/CFSP is amended as follows: (1) Article 5 is replaced by the following: Article 5 This Decision shall apply until 31 January 2015. It shall be kept under constant review. It may be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.; (2) the Annex is replaced by the text appearing in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 30 January 2014. For the Council The President D. KOURKOULAS (1) Council Decision 2011/72/CFSP of 31 January 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia (OJ L 28, 2.2.2011, p. 62). ANNEX ANNEX List of persons and entities referred to in Article 1 Name Identifying information Grounds 1. Zine El Abidine Ben Haj Hamda Ben Haj Hassen BEN ALI Ex-president of Tunisia, born in Hamman-Sousse 3 September 1936, son of Selma HASSEN, married to LeÃ ¯la TRABELSI, holder of national identity card (NIC) No 00354671. Person subject to judicial investigations by the Tunisian authorities for misappropriation of public monies by a public office-holder, misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and for exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 2. Leila Bent Mohamed Ben Rhouma TRABELSI Tunisian, born in Tunis 24 October 1956, daughter of Saida DHERIF, married to Zine El Abidine BEN ALI, holder of NIC No 00683530. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office-holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 3. Moncef Ben Mohamed Ben Rhouma TRABELSI Tunisian, born in Tunis 4 March 1944, son of Saida DHERIF, married to Yamina SOUIEI, managing director, residing at 11 rue de France - RadÃ ¨s Ben Arous, holder of NIC No 05000799. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 4. Mohamed Ben Moncef Ben Mohamed TRABELSI Tunisian, born in Sabha-Lybie 7 January 1980, son of Yamina SOUIEI, managing director, married to InÃ ¨s LEJRI, residing at RÃ ©sidence de l'Ã toile du Nord - suite B- 7th floor - apt. No 25 - Centre urbain du nord - CitÃ © El Khadra - Tunis, holder of NIC No 04524472. Person subject to judicial investigations by the Tunisian authorities for complicity in the misuse of office by a public office- holder (former CEO of SociÃ ©tÃ © Tunisienne de Banque and former CEO of Banque Nationale Agricole) to procure an unjustified advantage for a third party and to cause a loss to the administration. 5. Fahd Mohamed Sakher Ben Moncef Ben Mohamed Hfaiez MATERI Tunisian, born in Tunis 2 December 1981, son of NaÃ ¯ma BOUTIBA, married to Nesrine BEN ALI, holder of NIC No 04682068. Person subject to judicial investigations by the Tunisian authorities for exerting wrongful influence over a public office-holder (ex-President Ben Ali) with a view to obtaining directly or indirectly an advantage for another person, complicity in the misuse of office by a public office-holder (ex-President Ben Ali) to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in the misappropriation of Tunisian public monies by a public office-holder (ex-President Ben Ali). 6. Nesrine Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Tunis 16 January 1987, daughter of LeÃ ¯la TRABELSI, married to Fahd Mohamed Sakher MATERI, holder of NIC No 00299177. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 7. Halima Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Tunis 17 July 1992, daughter of LeÃ ¯la TRABELSI, residing at the Presidential Palace, holder of NIC No 09006300. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 8. Belhassen Ben Mohamed Ben Rhouma TRABELSI Tunisian, born in Tunis 5 November 1962, son of Saida DHERIF, managing director, residing at 32 rue HÃ ©di Karray - El Menzah - Tunis, holder of NIC No 00777029. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 9. Mohamed Naceur Ben Mohamed Ben Rhouma TRABELSI Tunisian, born in Tunis 24 June 1948, son of Saida DHERIF, married to Nadia MAKNI, acting manager of an agricultural undertaking, residing at 20 rue El Achfat - Carthage - Tunis, holder of NIC No 00104253. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 10. Jalila Bent Mohamed Ben Rhouma TRABELSI Tunisian, born in RadÃ ¨s 19 February 1953, daughter of Saida DHERIF, married to Mohamed MAHJOUB, managing director, residing at 21 rue d'Aristote - Carthage SalammbÃ ´, holder of NIC No 00403106. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 11. Mohamed Imed Ben Mohamed Naceur Ben Mohamed TRABELSI Tunisian, born in Tunis 26 August 1974, son of Najia JERIDI, businessman, residing at 124 avenue Habib Bourguiba -Carthage presidence, holder of NIC No 05417770. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 12. Mohamed Adel Ben Mohamed Ben Rehouma TRABELSI Tunisian, born in Tunis 26 April 1950, son of Saida DHERIF, married to Souad BEN JEMIA, managing director, residing at 3 rue de la Colombe - Gammarth SupÃ ©rieur, holder of NIC No 00178522. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 13. Mohamed Mourad Ben Mohamed Ben Rehouma TRABELSI Tunisian, born in Tunis 25 September 1955, son of Saida DHERIF, married to Hela BELHAJ, CEO, residing at 20 rue Ibn Chabat - SalammbÃ ´ - Carthage -Tunis, holder of NIC No 05150331. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 14. Samira Bent Mohamed Ben Rhouma TRABELSI Tunisian, born 27 December 1958, daughter of Saida DHERIF, married to Mohamed Montassar MEHERZI, sales director, residing at 4 rue Taoufik EI Hakim - La Marsa, holder of NIC No 00166569. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 15. Mohamed Montassar Ben Kbaier Ben Mohamed MEHERZI Tunisian, born in La Marsa 5 May 1959, son of Fatma SFAR, married to Samira TRABELSI, CEO, residing at 4 rue Taoufik El Hakim-La Marsa, holder of NIC No 00046988. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 16. Nefissa Bent Mohamed Ben Rhouma TRABELSI Tunisian, born 1 February 1960, daughter of Saida DHERIF, married to Habib ZAKIR, residing at 4 rue de la Mouette - Gammarth SupÃ ©rieur, holder of NIC No 00235016. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 17. Habib Ben Kaddour Ben Mustapha BEN ZAKIR Tunisian, born 5 March 1957, son of Saida BEN ABDALLAH, married to Nefissa TRABELSI, property developer, residing at 4 rue Ennawras - Gammarth SupÃ ©rieur, holder of NIC No 00547946. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 18. Moez Ben Moncef Ben Mohamed TRABELSI Tunisian, born in Tunis 3 July 1973, son of Yamina SOUIEI, managing director, property developer, residing at apartment block Amine El Bouhaira-rue du Lac Turkana-Les Berges du Lac -Tunis, holder of NIC No 05411511. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 19. Lilia Bent Noureddine Ben Ahmed NACEF Tunisian, born in Tunis 25 June 1975, daughter of Mounira TRABELSI (sister of Leila TRABELSI), managing director, married to Mourad MEHDOUI, residing at 41 rue Garibaldi -Tunis, holder of NIC No 05417907. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 20. Mourad Ben HÃ ©di Ben Ali MEHDOUI Tunisian, born in Tunis 3 May 1962, son of de Neila BARTAJI, married to Lilia NACEF, CEO, residing at 41 rue Garibaldi - Tunis, holder of NIC No 05189459. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 21. Houssem Ben Mohamed Naceur Ben Mohamed TRABELSI Tunisian, born 18 September 1976, son of Najia JERIDI, CEO, residing at housing estate Erriadh.2-Gammarth - Tunis, holder of NIC No 05412560. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 22. Bouthaina Bent Moncef Ben Mohamed TRABELSI Tunisian, born 4 December 1971, daughter of Yamina SOUIEI, managing director, residing at 2 rue El Farrouj - La Marsa, holder of NIC No 05418095. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 23. Nabil Ben Abderrazek Ben Mohamed TRABELSI Tunisian, born 20 December 1965, son of Radhia MATHLOUTHI, married to Linda CHERNI, office worker at Tunisair, residing at 12 rue Taieb Mhiri-Le Kram - Tunis, holder of NIC No 00300638. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 24. Mehdi Ben Ridha Ben Mohamed BEN GAIED Tunisian, born 29 January 1988, son of de Kaouther Feriel HAMZA, CEO of Stafiem - Peugeot, residing at 4 rue Mohamed Makhlouf - El Manar.2-Tunis. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 25. Mohamed Slim Ben Mohamed Hassen Ben Salah CHIBOUB Tunisian, born 13 January 1959, son of LeÃ ¯la CHAIBI, married to Dorsaf BEN ALI, CEO, residing at rue du Jardin - Sidi Bousaid - Tunis, holder of NIC No 00400688. Person subject to judicial investigations by the Tunisian authorities for exerting wrongful influence over a public office-holder (ex-President Ben Ali) with a view to obtaining directly or indirectly an advantage for another person and complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration. 26. Dorsaf Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Le Bardo 5 July 1965, daughter of NaÃ ¯ma EL KEFI, married to Mohamed Slim CHIBOUB, residing at 5 rue El Montazah - Sidi Bousaid - Tunis, holder of NIC No 00589759. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 27. Sirine Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Le Bardo 21 August 1971, daughter of NaÃ ¯ma EL KEFI, married to Mohamed Marouene MABROUK, adviser at the Ministry of Foreign Affairs, holder of NIC No 05409131. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 28. Mohamed Marouen Ben Ali Ben Mohamed MABROUK Tunisian, born in Tunis 11 March 1972, son of Jaouida El BEJI, married to Sirine BEN ALI, CEO, residing at 8 rue du Commandant BÃ ©jaoui - Carthage - Tunis, holder of NIC No 04766495. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 29. Ghazoua Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Le Bardo 8 March 1963, daughter of NaÃ ¯ma EL KEFI, married to Slim ZARROUK, medical doctor, residing at 49 avenue Habib Bourguiba - Carthage, holder of NIC No 00589758. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 30. Slim Ben Mohamed Salah Ben Ahmed ZARROUK Tunisian, born in Tunis 13 August 1960, son of Maherzia GUEDIRA, married to Ghazoua BEN ALI, CEO, residing at 49 avenue Habib Bourguiba - Carthage, holder of NIC No 00642271. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 31. Farid Ben Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born in Hammam-Sousse 22 November 1949, son of Selma HASSEN, press photographer in Germany, residing at 11 rue Sidi el Gharbi - Hammam - Sousse, holder of NIC No 02951793. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 32. Faouzi Ben Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born in Hammam-Sousse 13 March 1947, married to Zohra BEN AMMAR, managing director, residing at rue El Moez - Hammam - Sousse, holder of NIC No 02800443. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 33. Hayet Bent Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born in Hammam-Sousse 16 May 1952, daughter of Selma HASSEN, married to Fathi REFAT, Tunisair representative, residing at 17 avenue de la RÃ ©publique.- Hammam-Sousse, holder of NIC No 02914657. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 34. Najet Bent Haj Hamda Ben Raj Hassen BEN ALI Tunisian, born in Sousse 18 September 1956, daughter of Selma HASSEN, married to Sadok Habib MHIRI, company manager, residing at avenue de l'Imam Muslim- Khezama ouest-Sousse, holder of NIC No 02804872. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 35. Slaheddine Ben Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born 28 October 1938, son of Selma HASSEN, retired, widower of Selma MANSOUR, residing at 255 citÃ © El Bassatine - Monastir, holder of NIC No 028106l4. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 36. KaÃ ¯s Ben Slaheddine Ben Haj Hamda BEN ALI Tunisian, born in Tunis 21 October 1969, son of Selma MANSOUR, married to Monia CHEDLI, managing director, residing at avenue HÃ ©di Nouira - Monastir, holder of NIC No 04180053. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 37. Hamda Ben Slaheddine Ben Haj Hamda BEN ALI Tunisian, born in Monastir 29 April 1974, son of Selma MANSOUR, bachelor, company manager, residing at 83 Cap Marina - Monastir, holder of NIC No 04186963. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 38. Najmeddine Ben Slaheddine Ben Haj Hamda BEN ALI Tunisian, born in Monastir 12 October 1972, son of Selma MANSOUR, bachelor, commercial exporter and importer, residing at avenue Mohamed Salah Sayadi - Skanes - Monastir, holder of NIC No 04192479. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 39. Najet Bent Slaheddine Ben Haj Hamda BEN ALI Tunisian, born in Monastir 8 March 1980, daughter of Selma MANSOUR, married to Zied JAZIRI, company secretary, residing at rue Abu Dhar El Ghafari - Khezama est - Sousse, holder of NIC No 06810509. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 40. Douraied Ben Hamed Ben Taher BOUAOUINA Tunisian, born in Hammam - Sousse 8 October 1978, son of Hayet BEN ALI, company director, residing at 17 avenue de la RÃ ©publique - Hammam-Sousse, holder of NIC No 05590835. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 41. Akrem Ben Hamed Ben Taher BOUAOUINA Tunisian, born in Hammam - Sousse 9 August 1977, son of Hayet BEN ALI, managing director, residing at 17 avenue de la RÃ ©publique - Hammam - Sousse, holder of NIC No 05590836. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 42. Ghazoua Bent Hamed Ben Taher BOUAOUINA Tunisian, born in Monastir 30 August 1982, daughter of Hayet BEN ALI, married to Badreddine BENNOUR, residing at rue Ibn Maja - Khezama est - Sousse, holder of NIC No 08434380. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 43. Imed Ben Habib Ben Bouali LTAIEF Tunisian, born in Sousse 13 January 1970, son of NaÃ ¯ma BEN ALI, Tunisair department manager, residing at RÃ ©sidence les Jardins, apt. 8C Block b - El Menzah 8 - l'Ariana, holder of NIC No 05514395. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 44. Naoufel Ben Habib Ben Bouali LTAIEF Tunisian, born in Hammam - Sousse 22 October 1967, son of NaÃ ¯ma BEN ALI, special adviser at the Ministry of Transport, residing at 4 avenue Tahar SFAR - El Manar 2-Tunis, holder of NIC No 05504161. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 45. Montassar Ben Habib Ben Bouali LTAIEF Tunisian, born in Sousse 3 January 1973, son of NaÃ ¯ma BEN ALI, married to Lamia JEGHAM, managing director, residing at 13 Ennakhil housing estate - Kantaoui - Hammam - Sousse, holder of NIC No 05539378. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 46. Mehdi Ben Tijani Ben Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born in Paris 27 October 1966, son of Paulette HAZAT, company director, residing at Chouket El Arressa, Hammam-Sousse, holder of NIC No 05515496 (dual nationality). Person subject to judicial investigation by the Tunisian authorities for complicity in the misuse of office by a public office-holder (ex-President Zine El Abidine Ben Ali) to procure an unjustified advantage for a third party and to cause a loss to the administration. 47. Slim Ben Tijani Ben Haj Hamda BEN ALI Tunisian and French nationality; born in Le Petit Quevilly (76) on 6 April 1971 (or on 16 April according to his Tunisian identity card); son of Tijani BEN ALI born 9 February 1932 and Paulette HAZET (or HAZAT) born 23 February 1936; married to Amel SAIED (or SAID); managing director; residing at Chouket El Arressa, Hammam - Sousse, according to his Tunisian NIC No 00297112; residing at 14, esplanade des Guinandiers Ã Bailly Romainvilliers (77), according to his French NIC No 111277501841. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 48. Sofiene Ben Habib Ben Haj Hamda BEN ALI Tunisian, born in Tunis 28 August 1974, son of Leila DEROUICHE, sales director, residing at 23 rue Ali Zlitni, El Manar 2-Tunis, holder of NIC No 04622472. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office- holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person.